Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
This office action is in response to claims filed on 11/02/2020.
Claims 1-21 are pending and rejected; claims 1, 8 and 15 are independent claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Sambamurthy et al. US Pub. No.: 2012/0260307 A1 (hereinafter Sambamurthy) in view of Hamlin et al. US Pub. No. 2017/0032150 A1 (hereinafter Hamlin).

Sambamurthy teaches:
As to claim 1, an information handling system comprising: a processor (see Sambamurthy Fig. 10 and ¶73); and 
a privileged service embodied in a program of instructions stored on computer-readable media accessible to the processor and configured to, when read and executed by the processor on top of an operating system of the information handling system (see Sambamurthy Fig. 1 and ¶36, FIG. 1 illustrates the problem of piracy of information on a display): 
configure a rules engine defining rules for selectively enabling and disabling an electronic privacy screen of a display device associated with the information handling system, the rules based on a configuration policy (see Sambamurthy Figs 17-19 and ¶¶98-105, implementation of policy rules); 
in response to an event for triggering enabling or disabling of the electronic privacy screen, determine a context of the information handling system (see Sambamurthy Fig. 21 and ¶¶ 117-120 if a security event is detected the method flows to operation 958, where the event is analyzed); 
based on the context and the rules engine, determine for enabling the electronic privacy screen (see Sambamurthy Fig. 21 and ¶117-120 If a security event is detected the method flows to operation 958, where the event is analyzed. In one embodiment, the remote display is disabled 964 if the security policy determines 960 that the security event requires disablement of the remote display) ; and 
based on the threat level, cause communication of a control signal to the display device, the control signal indicative of whether to enable or disable the electronic privacy screen (see Sambamurthy Fig. 21 and ¶118, security event requires disablement of the remote display)
Sambamurthy does not explicitly discloses but the related art Hamlin teaches:
whether a threat level associated with the event is within a range (see Hamlin ¶43, the plurality of information displayed via the application GUI 800 includes subsets 802, 804, and 806 of the displayed information that may have differing levels of sensitivity)
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify the secure display system for prevention of information copying from any display screen system disclosed by Sambamurthy to include the threat level associated with the event within a range, as thought by Hamlin, a person with ordinary skill in the art would have been motivated to screen/control objects/information being displayed based on threat level and security authorization level/range  prohibiting unauthorized access to sensitive information.

As to claim 2, the combination of Sambamurthy and Hamlin teaches the information handling system of claim 1, wherein the event comprises one of an opening of an electronic document, a closing of an electronic document, and a change in an information protection setting of an electronic document (see Sambamurthy ¶106, events including, detection of the use of an unauthorized application, setting a timer)

As to claim 3, the information handling system of claim 1, wherein the context comprises one or more of a physical location of the information handling system, a device state of the information handling system, sensor data associated with the information handling system, and an application context of the information handling system (see Sambamurthy ¶68, sensor data; ¶69, physical location information…)

As to claim 4, the combination of Sambamurthy and Hamlin teaches the information handling system of claim 1, wherein the display device is integrated with the information handling system in a common enclosure, and causing communication of the control signal to the display device comprises communication of the control signal through a communications interface coupled between the processor and a microcontroller unit of the display device (see Sambamurthy Fig. 4 and ¶57, detection of the use of an unauthorized application, setting a timer) .

As to claim 5, the combination of Sambamurthy and Hamlin teaches the information handling system of claim 1, wherein the display device is externally coupled to the information handling system via a cable, and causing communication of the control signal to the display device comprises communication of the control signal through a communications interface coupled between the information handling system and the display device (see Sambamurthy Figs. 2-6 and ¶73, Secure display 202 includes LCD display 902, processor 106, memory 108, security circuit 906, image capture device 308, camera jammer 104, a wireless communications module 118, a network interface card 120).

As to claim 6, the combination of Sambamurthy and Hamlin teaches the information handling system of claim 1, wherein the display device is externally coupled to the information handling system via an intermediate device, and causing communication of the control signal to the display device comprises communication of the control signal from the information handling system to the intermediate device, and communication of the control signal from the intermediate device to the display device (see Sambamurthy Figs. 2-6 and ¶73, Secure display 202 includes LCD display 902, processor 106, memory 108, security circuit 906, image capture device 308, camera jammer 104, a wireless communications module 118, a network interface card 120).

As to claim 7, the combination of Sambamurthy and Hamlin teaches the information handling system of claim 1, wherein causing communication of the control signal to the display device comprises communication of the control signal from a management controller of the information handling system (see Sambamurthy ¶79, security circuit 906 is attached to the bus 140 and controls the output to LCD 902, by interfacing with the circuitry that drives the LCD 902 (e.g., processor 106 and pixel memory 112))
As to independent claim 8, this claim is directed to a method executed by the information handling system of claim 1; therefore it is rejected along similar rationale.
As to independent claim 15, this claim directed to an article of manufacture comprising a non-transitory computer readable medium storing computer executable instructions executed by the information handling system of claim 1; therefore it is rejected along similar rationale.
As to dependent claims 9-14 and 16-21, these claims contain substantially similar subject matter as claim 2-7; therefore they are rejected along the same rationale.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEGA WOLDEMARIAM whose telephone number is (571)270-7478. The examiner can normally be reached Monday to Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on 5712726798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEGA WOLDEMARIAM/               Examiner, Art Unit 2433         

/JEFFREY C PWU/             Supervisory Patent Examiner, Art Unit 2433